Citation Nr: 1428030	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-46 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB) disability. 

2.  Entitlement to an initial compensable evaluation for right medial calf strain disability. 

3.  Entitlement to an initial compensable evaluation for sinusitis disability. 

4.  Entitlement to an initial compensable evaluation for allergic rhinitis disability. 

5.  Entitlement to an initial compensable evaluation for hypertension disability. 

6.  Entitlement to an initial compensable evaluation for migraine headache disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1989 to November 2009. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Salt Lake City, Utah (RO), which in pertinent part, awarded service connection and assigned initial noncompensable evaluations effective from December 1, 2009 for each matter on appeal.  The Veteran appealed the initial noncompensable evaluations. 

The Board notes that additional VA treatment records have been associated to the Veteran's electronic claims folder since the matters were last adjudicated by the RO in a June 2012 supplemental statement of the case (SSOC).  The Veteran's representative has waived initial consideration of these additional VA treatment records.  See May 2014 informal brief presentation. 
 
In a December 2013 statement, the Veteran indicated his desire to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  That matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  The matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to initial compensable evaluations for right calf strain, sinusitis, allergic rhinitis, hypertension, and migraine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The competent and probative evidence of record demonstrates that the Veteran's service-connected pseudofolliculitis barbae affects less than 5 percent of the total body area, and more than 5 percent but less than 20 percent of the exposed body area, without the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, and no higher for pseudofolliculitis barbae have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7806, 7899-7828 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Board notes that the claims arise from the Veteran's disagreement with initial evaluation following grant of service connection.  In this case, the Veteran was provided a VCAA letter in April 2009 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records as well as his post-service VA treatment records.  

The Veteran was also provided with an August 2009 VA general medical examination for his claim on appeal.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim. Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating 

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that a compensable rating is warranted for his service-connected pseudofolliculitis barbae. 

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

 In this case, there is no Diagnostic Code specific to pseudofolliculitis.  For this reason, the RO evaluated the Veteran's service-connected disability by analogy under Diagnostic Codes 7899-7828.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7899 refers to unlisted dermatological disorders, while the more specific Diagnostic Code 7828 refers to acne. 

Under Diagnostic Code 7828, deep acne (deep inflames nodules and pus-filled cysts) affecting 40 percent or more of the face and neck will be rated as 30 percent disabling.  Deep acne (deep inflames nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, deep acne other than on the face and neck will be rated as 10 percent disabling.  Superficial acne (comedones, papules, pustules, superficial cysts) of any extent will be rated as 0 percent disabling.  Acne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7828.

The Board notes that the Veteran's pseudofolliculitis barbae could also be evaluated under Diagnostic Code 7806 (for dermatitis or eczema).  Although RO rated the Veteran's PFB disability disorder as analogous to acne, the findings in the Veteran's service treatment records and the report of an August 2009 VA examination indicated that the Veteran's skin disorder could be rated under the diagnostic code governing rating for dermatitis or eczema, Diagnostic Code 7806.  Specifically, the findings in the service treatment records and the August 2009 VA examination highly suggest that the Veteran has chronic papular problems throughout the bearded and neck areas.  He also complained of chronic discoloration of the skin neck from the long-term skin problems.  As such, the Board finds that it is more appropriate to rate the Veteran's PFB disability under Diagnostic Code 7806 that pertains to evaluation of dermatitis or eczema.  See Butts, 5 Vet. App. at 538.  

Under Diagnostic Code 7806, a noncompensable evaluation is assignable when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  A 10 percent evaluation is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assignable when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

The Veteran seeks an initial compensable evaluation for his service-connected pseudofolliculitis barbae.  A review of the Veteran's service treatment records shows that he was assessed with pseudofolliculitis barbae manifested by multiple papules on the neck, and he was assigned temporary shaving profiles during his 20-year period of service. 

Shortly before the Veteran's separation from service, in August 2009, he was afforded a VA general medical examination.  The examination report shows that the Veteran reported that in 1989, he developed bumps from shaving which have been constant since then.  He reports that he treated his symptoms with clippers and soap, but the bumps did not resolve.  On physical examination, the examiner observed multiple papules on the neck that affect 10 percent of the exposed area and less than 1 percent of the total body area.  There was no evidence of abnormal texture and turgor.  The VA examiner diagnosed the Veteran with pseudofolliculitis barbae. 

None of the subsequent VA treatment records show that the Veteran sought treatment for his pseudofolliculitis barbae.  

In evaluating the Veteran's PFB disability under Diagnostic Code 7828, the current noncompensable rating contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  There is no indication in the lay or medical evidence to suggest that a compensable evaluation is warranted under Diagnostic Code 7828 because of the absence of deep acne (deep inflamed nodules and pus-filled cysts) affecting the face and neck or deep acne other than on the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7828.

When the Veteran's pseudofolliculitis barbae is evaluated under the criteria associated with Diagnostic Code 7806, the Board finds that a disability rating of 10 percent, but no higher, is warranted.  See 38 C.F.R. § 4.118.  The August 2009 VA examiner indicated that 10 percent of the Veteran's exposed area of the neck is affected by his PFB. Additionally, as a skin disorder, the symptoms of PFB are manifest by pustules, bumps and discoloration that are capable of lay observation.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., that he gets shaving bumps and pustules.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  None of the current evidence of record impugns the Veteran's credibility.  The Veteran has reported that he experiences symptoms of PFB on his neck, but not anywhere else on his body.  As such, the evidence of record shows that at least 5 percent but less than 20 percent of the Veteran's exposed skin area manifests symptoms of PFB, and thus, a disability rating of 10 percent is warranted under Diagnostic Code 7806.  A disability rating in excess of 10 percent is not warranted under Diagnostic Code 7806 as less than 20 percent of the Veteran's exposed skin area is affected.  See 38 C.F.R. § 4.118. 

The Board has considered the possibility of a higher evaluation under another potentially applicable Diagnostic Code.  However, his skin disability has never been shown to produce scarring or disfigurement of at least one characteristic; therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 are not for application.

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating in excess of 10 percent.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the assignment of a 10 percent disability evaluation, and not higher, is appropriate for the entire rating period. 

The Board thus concludes that the evidence supports an initial compensable rating of 10 percent, and not higher, for the Veteran's service-connected pseudofolliculitis barbae.  However, because the preponderance of the evidence is against a finding that a higher evaluation than 10 percent is warranted at any point during the period under appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806. 

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that the service-connected disability at issue have resulted in a unique disability that is not addressed by the rating criteria for skin disabilities.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2011).

Lastly, the Court of Appeals of Veteran's Claims (Court) has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence show, that he is unemployed due to his skin disability.  There is no indication in the record that the Veteran's skin disability has affected his normal activities of daily living.  Moreover, the Veteran has indicated that he has maintained employment during the entire period under appeal, despite his service-connected disability.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim for pseudofolliculitis barbae, it is inapplicable in this case.


ORDER

Entitlement to an initial 10 percent evaluation, and not higher, for pseudofolliculitis barbae, is granted subject to the laws and regulations pertaining to the payment of monetary benefits.


REMAND

The Veteran seeks initial compensable evaluations for his service-connected right calf strain, sinusitis, allergic rhinitis, hypertension and migraine headache disabilities.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, the Board finds that new VA examinations are need to evaluate the current severity of the Veteran's service-connected disabilities.  

The Veteran's service-connected disabilities remaining on appeal were last evaluated by VA in an August 2009 general medical examination.  Since that VA examination, the lay and medical evidence of record suggests that his disabilities due to right calf strain, sinusitis, allergic rhinitis, hypertension, and migraine headaches have worsened.  See VA treatment records dated from 2010 to 2013 that show his hypertension and migraine medications have been increased; the Veteran's statement attached to his November 2010 substantive appeal; a July 2012 statement from the Veteran that his right calf strain and sinusitis disability have worsened; and a May 2013 statement from his employer that the Veteran has been unable to work four days in February 2013 and two days in March 2013 because of his disabilities.   

VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]. Accordingly, the Board believes that new VA examinations are needed to assess the severity of the Veteran's disabilities.

The Board acknowledges that the RO scheduled the Veteran for VA examinations in June 2012 to evaluate the severity of his service-connected disabilities, but the Veteran informed the RO that he would be unable to attend the examination due to traveling for his work.  The Veteran later informed the RO that he did not wish to be rescheduled for any VA examination because of his need to travel for work, and he asked that his claims be adjudicated based on the evidence already contained in the claims folder.  See August 2012 memorandum on report of contact.  

The Board notes that since then the Veteran has been able to attend VA examinations dated in December 2013 in conjunction with other claims not currently on appeal.  Given the need of more contemporary medical evidence to evaluate the severity of the Veteran's disabilities and his more recent ability to attend VA examinations, the Board finds that the remaining claims on appeal should be remanded in order to provide the Veteran with new VA examinations to evaluate the current severity of his service-connected disabilities. 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding private treatment records pertinent to his claims. 

2.  Take appropriate steps to secure any outstanding VA treatment records dating from December 2013 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

3.  Schedule the Veteran for appropriate examinations to determine the current severity of his service-connected right calf strain, sinusitis, allergic rhinitis, hypertension, and migraine headache disabilities.  The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  All pertinent pathology found on examination should be noted in the reports of the evaluation.


Any indicated studies should be performed and the examination reports should comply with all appropriate protocols for rating the Veteran's disabilities. The examiners should obtain a detailed clinical history from the Veteran.  

The examination reports must include a complete rationale for all opinions and conclusions reached.

4.  After completing the requested actions and any additional development action deemed warranted, the RO must readjudicate the claims.  If the benefits sought on appeal is not granted to the Veteran's satisfaction, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


